—Determination of respondent Correction Commissioner, dated August 19, 1991, which dismissed petitioner from his position with the Correction Department, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Leland DeGrasse, J.], entered on or about January 14, 1992) is dismissed, without costs and disbursements.
The petitioner was randomly selected to provide a urine sample for drug testing. He tested positive, but testified he unknowingly and innocently ingested tainted medication and suggested a superior officer tainted his medication. Petitioner now urges that he established an affirmative defense to the charge, but we find no reason to disturb the credibility findings of the Hearing Officer (see, Matter of Harmon v New York City Police Dept., 188 AD2d 429). Concur — Milonas, J. P., Ellerin, Ross, Kassal and Rubin, JJ.